Citation Nr: 0415674	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  97-32 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to a higher rating for right knee arthritis, 
initially evaluated as 10 percent disabling.  

2.	Entitlement to a higher rating for the postoperative 
residuals of a medial meniscectomy of the left knee, with 
arthritis, initially evaluated as 10 percent disabling.  

3.	Entitlement to service connection for alcohol and drug 
addiction secondary to service-connected posttraumatic stress 
disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1996 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD and 
granted service connection for a right knee disorder, 
evaluated as 10 percent disabling.  The veteran appealed the 
denial of service connection and the evaluation assigned for 
the right knee disorder.  Service connection for a left knee 
disorder was granted by rating decision dated in February 
2001.  At that time, a 10 percent evaluation was assigned.  
The veteran appealed this rating.  As the veteran has 
appealed the initial ratings assigned by the RO, the Board 
will conduct a longitudinal review of those ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

By decision dated in August 2002, service connection was 
granted by the Board.  At that time, the Board indicated that 
in September 1996, the veteran had submitted a notice of 
disagreement with the denial of service connection for 
alcohol and drug abuse.  After the grant of service 
connection for PTSD, the Board included this issue among 
those that it had appellate jurisdiction.  To date, a 
statement of the case regarding this issue, has not been 
furnished to the veteran. And this issue has not been 
addressed by the RO.  Nevertheless, it is before the Board 
for appellate consideration.  Manlincon v. West, 12 Vet. App. 
238 (1999).  It will be addressed in the remand portion of 
this decision.  

The case was remanded by the Board in July 2003.  




FINDINGS OF FACT

1.	A right knee disorder is currently manifested by range of 
motion from 10 degrees to 135 degrees, without pain, 
effusion, tenderness or instability.  

2.	A left knee disorder is currently manifested by range of 
motion of 5 degrees to 135 degrees, without pain, tenderness 
or instability, but with mild effusion.  


CONCLUSION OF LAW

1.	The criteria for a rating in excess of 10 percent for a 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2003).  

2.	The criteria for a rating in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5261 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The veteran was furnished a letter in February 2004 
that provided notification of the information and medical 
evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO indicated that the appellant 
should submit any evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial rating decision giving rise to this appeal was made 
in 1998, prior to the enactment of the VCAA.  Since then, it 
has been re-adjudicated on the merits, without influence by 
prior rating decisions.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

Service medical records show that the veteran had complaints 
of right knee pain while on active duty.  An examination was 
conducted by VA in March 1996.  At that time, the veteran 
reported that he had first had left knee pain approximately 
20 years earlier.  He had occasional swelling, but no 
locking.  It was reported that an MRI evaluation performed 
two months earlier had shown a tear of the cartilage of the 
left knee.  On examination, there was asymmetry between the 
two knees on inspection, with the left suprapatellar area 
appearing larger than the right.  There was a prepatellar 
suprapatellar effusion that was mild in nature.  The range of 
motion was from 0, or full, degrees extension to 120 degrees 
flexion.  He did not exhibit a positive McMurray's sign and 
there was no ligamentous instability.  There was no 
quadriceps or patellar tendonitis at the time.  The veteran's 
gait appeared to be normal.  There was no atrophy of the left 
quadriceps when compared to the right.  On palpating the 
joint line of the left knee the veteran experienced medial 
mid point tenderness that he rated at 8 out of 10.  The 
remainder of the examination was normal.  The diagnosis was 
recurrent pain of the left knee with effusion, with an MRI 
revealing a tear of the meniscus.  The physical examination 
suggested that the veteran had a medial meniscal tear.  

Medical records from a VA medical facility show that the 
veteran underwent an arthroscopy of the left knee in July 
1996.  

An examination was conducted by VA in March 1997.  It was 
noted that the veteran had sustained a right knee injury 
during service and had undergone left knee surgery one year 
previously.  He stated that following the surgery he did 
quite well, but that the pain had returned.  He had been told 
that he had arthritis of the knee at the time he underwent 
the arthroscopy.  He had not returned to the orthopedic 
clinic for a follow-up.  The knee was otherwise stable and 
did not lock or give way, but did swell.  On examination, he 
ambulated with a normal alternating gait.  Inspection of the 
knee revealed some swelling.  It was a moderate sized left 
knee joint effusion with crepitus with ranging of the knee.  
He did have full range of motion with good strength and good 
ligamentous stability.  There was mild pain slightly superior 
to the medial joint line.  The right knee also had perhaps 
some mild swelling and mild crepitus, but full range of 
motion.  X-rays of the knees showed bilateral early 
degenerative joint disease, with possible synovial 
chondromatosis.  The diagnosis was status post partial 
meniscectomy of the left knee for presumed twisting injury in 
the military years ago.  The main complaint appeared to be 
posttraumatic arthritis, which was graded as mild to moderate 
in severity.  

A hearing was conducted in April 1998.  At that time, the 
veteran's testimony primarily centered on his claim for 
service connection for PTSD.  He did make some comments 
regarding the disability associated with his bilateral knee 
disorders.  

An examination of the veteran's right knee was conducted by 
VA in December 1998.  The veteran related that he had had 
multiple knee problems while in service.  His right knee 
caused moderate discomfort on climbing stairs.  If he walked 
8 blocks, the knee tended to swell and "lock up" on him.  
The joint was stiff and felt weak.  It tended to give way and 
to lack endurance.  He did not use any medication other than 
Aspirin, saying that he had attempted anti-inflammatories 
that had caused problems for his stomach.  Additionally, he 
used crutches intermittently at home.  He did not wear a 
brace and worked full time as a counselor.  On examination, 
the veteran's gait was normal  Examination of the right knee 
revealed no pain to palpation of the medial and lateral joint 
lines.  Patellofemoral grinding test was positive.  There was 
no pain on stressing the medial or lateral collateral 
ligaments.  The drawer test was negative.  There was no 
atrophy noted on circumferential measurements.  There was no 
increased heat, swelling, or effusion in or about the right 
knee.  Range of motion was from was from 0 degrees extension 
to 110 degrees flexion.  X-ray studies of the right knee 
showed multiple loose bodies within the joint space, the 
largest being in the intercondylar.  It was also noted that 
there was significant patellofemoral compartment narrowing as 
well as some mild medial compartment narrowing.  The 
impression was patellofemoral arthritis of the right knee.  

An examination was conducted by VA in April 2000.  At that 
time, the veteran's left knee arthroscopy, with diagnosis of 
meniscal tear and diffuse degenerative changes, was noted.  
The veteran indicated that he had pain and swelling in his 
knees bilaterally since service and that he continued to 
complain of pain on weight bearing with occasional swelling 
in the knees bilaterally, but greater on the left.  On 
examination, there was no swelling, increased heat or 
erythema about the knees, bilaterally.  Three small portal 
scars were noted on the left knee.  A full, painless range of 
motion was noted in the knees.  Patellar grind test was 
positive bilaterally.  Crepitus was noted on movement in the 
left knee.  No AP or mediolateral instability was noted.  
Quad and hamstring strength was 5/5.  Gait was fluid and 
without impediment.  X-rays showed degenerative changes, 
bilaterally, with narrowing of the medial joint compartments.  
Multiple ossific loose bodies were seen within the right knee 
as on the prior study in December 1998.  The diagnoses were 
status post arthroscopy surgery of the left knee, 
degenerative joint disease of the medial joint compartment of 
both knees, and loose bodies of the right knee.  

An examination was conducted by VA in January 2003.  The 
history of the veteran's knee disorders was reviewed.  He 
currently complained that his left knee gave way on getting 
up in the morning, but he had no pain in the knee.  He did 
get pain in the knee on getting up after prolonged sitting.  
There was pain on the medial side of the right knee on 
walking.  There was no locking of the right knee.  There was 
no limitation in his ability to walk.  On examination, he 
could walk without a limp and do a deep knee bend.  
Examination of the right knee showed no effusion, tenderness, 
or instability.  McMurray's sign was negative.  The range of 
motion of the knee was from 10 degrees extension to 135 
degrees flexion, without pain.  Examination of the left knee 
showed mild effusion.  There was no tenderness or 
instability.  McMurray's sign was negative.  Range of motion 
of the left knee was from 5 degrees extension to 135 degrees 
flexion, without pain.  There was very soft, painless 
crepitus on motion of both knees.  The veteran's prior X-ray 
studies were reviewed.  The diagnosis was degenerative joint 
disease of both knees.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is initially noted that, in rating musculoskeletal 
disabilities, 38 C.F.R. § 4.40 (regarding functional loss) 
must be considered apart from and in addition to the 
appropriate Diagnostic Codes in the VA Schedule for Rating 
Disabilities.  See DeLuca v. Brown, 8 Vet. App. 202, at 204-
206, 208 (1995).  It is noted that throughout the medical 
examinations of the veteran's knees, he has not complained of 
significant limitation of function due to pain.  Therefore, 
it is not found that any additional disability associated 
with pain is manifested and an increased evaluation on this 
basis is not warranted.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

In cases where there are distinct disabilities caused from 
arthritis of the knee as well as other impairment of the 
knee, separate evaluations may be assigned.  See VAOPGCPREC 
23-97.  If a rating is assigned under the provisions for 
other knee impairment (38 C.F.R. § 4.71a, Code 5257) a 
separate 10 percent rating may be assigned where some 
limitation of motion, albeit noncompensable, has been 
demonstrated.  See VAOPGCPREC 9-98.  In this case; however, 
the veteran's knee disorders are not manifested by such 
separate disability.  While he has pain and limitation of 
motion due to arthritis, he has not manifested any 
instability or other disability that would warrant a separate 
evaluation.  

The veteran's right knee disorder is currently manifested by 
degenerative arthritis shown on X-ray studies and motion 
limited to 10 degrees extension and 135 degrees flexion.  
Limitation of extension to 10 degrees warrants a 10 percent 
evaluation.  Review of the medical evidence of record since 
the grant of service connection for the right knee disorder 
in 1996 shows that this is the most significant disability 
that the veteran has manifested, indicating that a higher 
evaluation has not been warranted since the initial grant.  
As the criteria for a rating in excess of 10 percent such as 
limitation of extension to 15 degrees or more is not shown, 
an increased rating is not warranted.  

The veteran's left knee disorder is manifested by 
degenerative arthritis shown on X-ray studies and limitation 
of motion that is not shown to warrant a compensable 
evaluation under the criteria outlined above.  This 
noncompensable limitation is to be rated as 10 percent under 
the criteria for arthritis.  Review of the criteria for a 20 
percent rating shows that there is no basis to find that a 20 
percent rating is warranted for the left knee disorder.  The 
veteran does manifest a limited amount of effusion, but there 
is no instability or pain that limits function to the point 
that a rating in excess of 10 percent may be assigned.  


ORDER

A rating in excess of 10 percent for arthritis of the right 
knee is denied.  

A rating in excess of 10 percent for arthritis of the left 
knee is denied.  


REMAND

Regarding the issue of entitlement to service connection for 
alcohol and drug addiction secondary to PTSD, the veteran 
filed a Notice of Disagreement (NOD) with the 1996 rating 
that denied service connection.  The RO has not issued him a 
Statement of the Case on the issue.  The NOD initiated review 
by the Board of the matter, and the issue must be remanded to 
have the RO issue a Statement of the Case regarding the 
claim.  Because an appeal of the issue has not been perfected 
by the appellant, the Board does not have jurisdiction of the 
issue at this time.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should adjudicate the issue of 
entitlement to service connection for alcohol 
and drug addiction secondary to PTSD.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
statement of the case (SOC) that addresses 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran is advised that, to 
perfect an appeal to the Board, he must 
submit a timely substantive appeal after 
issuance of the SOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



